United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-1954
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
David C. Hairabedian,                     *
                                          *         [UNPUBLISHED]
              Appellant.                  *
                                    ___________

                                    Submitted:    August 7, 1997

                                            Filed: August 25, 1997
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

      David C. Hairabedian appeals the district court&s1 denial without an
evidentiary hearing of his 28 U.S.C. § 2255 motion to vacate the 262-month
sentence imposed after he pleaded guilty to a drug charge. After de novo
review, we conclude the denial was proper. Accordingly, we affirm. See
8th Cir. R. 47B.




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
      We also deny Hairabedian&s motions for oral argument, appointment of
counsel, remand, and permission to supplement the record.

     A true copy.

           Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-